Case: 08-50744     Document: 00511053440          Page: 1    Date Filed: 03/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 16, 2010
                                     No. 08-50744
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GREG HALL,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:95-CR-ALL


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
        Greg Hall, whose true name is Gary Brooks, appeals the denial of his 18
U.S.C. § 3582(c) motion. Hall contends that, in denying his motion, the district
court overstated the seriousness of his offense and the danger he posed to society
and failed to consider all the sentencing factors of 18 U.S.C. § 3553(a).
        The district court may grant a sentence reduction § 3582(c)(2), but it is not
compelled to do so. United States v. Cooley, 590 F.3d 293, 297,(5th Cir. 2009).
The district court must consider the             § 3553(a) factors when ruling on a

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-50744    Document: 00511053440 Page: 2            Date Filed: 03/16/2010
                                 No. 08-50744

3582(c)(2) motion. United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009),
petition for cert. filed, No. 09-8939 (U.S. Jan. 28, 2010).
      The record in this case belies Hall’s assertions. In denying Hall’s motion,
the district court noted the amount of crack cocaine involved in Hall’s offense,
his prior murder conviction, and his other convictions for aggravated robbery
and carrying a weapon. The court emphasized the need to keep Hall from
committing additional crimes. Given that the district court articulated concerns
that § 3553(a) contemplates, it did not abuse its discretion when it denied Hall’s
§ 3582(c)(2) motion. See § 3553(a).
      AFFIRMED.




                                         2